IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  June 22, 2009
                                No. 08-60033
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

YENNY LINGGAWATI TJEN; SIANTO HASAN

                                           Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A98 866 409
                              BIA No. A98 866 410


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Yenny Linggawati Tjen and Sianto Hasan, natives and citizens of
Indonesia, petition for review of the decision issued by the Board of Immigration
Appeals (BIA) that dismissed their application for asylum. The petitioners
assert that the BIA erred in determining that Tjen had not suffered past
persecution in Indonesia based upon her Chinese ethnicity. They further argue
that the BIA erred in determining that they do not have a well-founded fear of


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-60033

future persecution in Indonesia based upon their Chinese ethnicity and Hasan’s
Christian religion.
      The petitioners were required to demonstrate past persecution or a well-
founded fear of future persecution.” 8 C.F.R. § 208.13(b). Persecution is “the
infliction of suffering or harm, under government sanction, upon persons who
differ in a way regarded as offensive.” Abdel-Masieh v. INS, 73 F.3d 579, 583
(5th Cir. 1996). The petitioners have the burden of demonstrating that the
evidence was “so compelling that no reasonable factfinder could fail to find the
requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84
(1992). They must present “some particularized connection between the feared
persecution and [their] race, religion, nationality, or other listed characteristic.”
Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).
      At the hearing, Tjen testified that the native Indonesians “would touch me,
touch my behind or my breasts or my back and sometimes those natives would
throw rocks at me.” The IJ determined that although these acts may constitute
harassment and discrimination, they did not amount to sexual abuse. “Neither
discrimination nor harassment ordinarily amounts to persecution under the
[Immigration and Nationality Act], even if the conduct amounts to ‘morally
reprehensible’ discrimination on the basis of race or religion.”          Eduard v.
Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004). The petitioners make no argument
that any of the incidents experienced by Tjen were sanctioned by the Indonesian
government. See Abdel-Masieh, 73 F.3d at 583. Furthermore, the petitioners
do not argue that they suffered severe economic disadvantage or the deprivation
of liberty, food, housing, employment or other essentials of life as a result of their
ethnicity. See id. at 583-84. In fact, Tjen acknowledged that her family has run
a successful family business since 1979. She further acknowledged that her
mother currently continues to run the family business while her brother attends
college in Indonesia. Hasan testified that he has never suffered any harm in
Indonesia based on his Chinese ethnicity or his Christian religion.

                                          2
                                 No. 08-60033

      Accordingly, the petitioners have failed to show that the BIA erred in
determining that they have not suffered past persecution and that they do not
have a well-founded fear of future persecution based upon a protected ground if
they are returned to Indonesia. See 8 C.F.R. § 208.13(b); Faddoul, 37 F.3d at
188. The BIA’s decision is supported by substantial evidence. See Gomez-Mejia
v. INS, 56 F.3d 700, 702 (5th Cir. 1995).
      The petitioners do not challenge the BIA’s determination that they waived
their claims for withholding of removal and protection under the Convention
Against Torture Act. Thus, they have abandoned any challenge to the BIA’s
determination on these issues. See Calderon-Ontiveros v. I.N.S., 809 F.2d 1050,
1052 (5th Cir. 1986). Accordingly, the petition for review is DENIED.




                                       3